 In theMatterofTHE WESTERN UNION TELEGRAPH COMPANYandTELEGRAPHWORKERSFEDERAL LABORUNION,No. 22679, DALLASCHAPTERCase No. R-3101AMENDMENT TO CERTIFICATION OFREPRESENTATIVESApril 7, 194On December 19, 1941, the National Labor Relations Board, hereincalled the Board, Issued a Certification of Representatives in theabove-entitled proceeding.'On April 3, 1942, The Western UnionTelegraph Company and Telegraph Workers Federal Labor Union,No. 22679, Dallas Chapter, entered into a stipulation providing forthe exclusion of the uniform depot manager at Dallas, Texas.TheBoard hereby approves the, stipulation and excludes such employeefrom the unit for which the Union has been certified.2The Board hereby amends its Certification of Representatives byadding to Appendix A therein the words, "uniform depot manager,"under the subdivision of Purchasing and Stores Department .137 N L R B 804.2In view of the overwhelming majority of votes received by the Union,the results of theelection could not have been affected by the ballot of the uniform depot manager.1 40 N L. R. B., No 43.273I-4 ,5771-42-vo1 40---18